876 F.2d 895
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Fletcher L. HARALSON, Defendant-Appellant.
No. 88-4058.
United States Court of Appeals, Sixth Circuit.
June 14, 1989.

1
Before KEITH and WELLFORD, Circuit Judges and HORACE GILMORE, District Judge.*

ORDER

2
Fletcher L. Haralson appeals the district court's order denying his motion to correct his presentence investigation report (PSI).  Haralson's motion was filed pursuant to Fed.R.Crim.P. 32(c)(3)(D).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Haralson pleaded guilty to distributing three ounces of cocaine pursuant to a plea agreement.  He was sentenced to a term of imprisonment for seven years to be followed by a special parole term of three years.


4
In his motion to correct the PSI, Haralson argued that the report contained factual inaccuracies and that the court failed to comply with Fed.R.Crim.P. 32(c)(3)(D).  He also argued that he should not have his prison severity rating for parole guidelines purposes be adversely affected as the result of his voluntary surrender of six kilograms of undiscovered cocaine.


5
The district court denied Haralson's motion because neither Haralson nor his defense counsel alleged any factual inaccuracy in the PSI at the time of sentencing and because Rule 32 provides no authority to delete accurate information.


6
On appeal, Haralson reasserts the arguments made to the district court.  In addition, he argues he was denied his sixth amendment right to effective assistance of counsel during the plea negotiations and sentencing.


7
Initially, it is noted that Haralson failed to claim that he was denied effective assistance of counsel in his arguments to the district court.  Therefore, we will not address this issue.    See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


8
Upon review, we find no error.  Accordingly, for the reasons stated in the order dated November 4, 1988, we hereby affirm the order of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation